DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 04/18/2022 Amendments/Arguments, which directly amended the drawings; amended claims 1-7, 11-12; and traversed the rejections of the claims of the 12/22/2021 Office Action are acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a method of wave construction for controlling, rotating, or shaping radio frequency or acoustic waves must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claimed limitation of “wherein said determined voltages and phases emulate the same equipotential voltage and phase characteristics as a natural expanding wave from the array, but rotated or wrapped onto a different virtual surface”, “where a blind set of coefficients is computed for re-transmission of the same signal from the M antennas, that will not only Retro Reflectively re-transmit a copied version of the signal back to the source but also rotates the re-transmitted signal wavefront at the original far field source location, with a pre-determined plane wave rotation angle at the source location”, and “wherein the transmitted complex signals combine at the selected far field points to produce a wavefront angle that is not perpendicular to the direction or location of the array antennas or transducers” are new subject matter which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, how and in what manner a plane wave rotation angle at the source location is pre-determined is not properly described.  Based on what information and condition that such plane wave rotation angle at the source location is pre-determined is not properly disclosed in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Other claims are also rejected based on their dependency of the defected parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is ambiguous because it purports to both method and apparatus.  “A claim such as those before us cannot be both method and apparatus.  It must be clear from the wording [of the claim] that it is drawn to one or the other of [the] mutually exclusive statutory classes of invention [set forth in 35 USC 101].  A method or process [claim] is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure.  This is so elemental as not to require citation of authorities.”  Ex Parte Lyell, 17 USPQ2d 1551-1552 (Bd. Pat. App. & Int 1990).  In addition, such ambiguity results in claims 12-13 improperly claimed.
Other claims are also rejected based on their dependency of the defected parent claim.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,069,975 discloses a system that improves wireless communication between a wireless base station and a plurality of remote wireless computing user devices (UEs) based on aiming downlink wireless signals from a base station in a beam shaped waveform in a determined direction for each remote UE that is identified as allocated a time period for communication with the base station according to a schedule.  The system includes different types of components may be employed to implement various functions, including an angle of arrival (AoA) detector component, a downlink protocol decoder component, and an antenna controller component.  The AoA detector component may be employed to monitor one or more radio frequency (RF) wireless signals radiated by UEs that are communicating with the base station in accordance with an allocation schedule.
US 2020/0333431 discloses a radar system having an array of radiating elements configured for both analog beamforming and digital beamforming as analog parameters of the individual radiating elements are controlled, while digital control expands the field of view of the system.   The radar system can include an array of radiating elements and a reactance control module coupled to the array of radiating elements and configured to adjust a reactance in one or more radiating elements of the array of radiating elements.  The radar system also includes a digital control mechanism coupled to the array of radiating elements and configured to adjust a field of view of the array of radiating elements.  A hybrid beamforming system and a method for a beamforming antenna are also provided.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646